            Case 2:17-cr-00010-WFN        ECF No. 92        filed 07/16/20      PageID.353 Page 1 of 2
 PROB 12C                                                                                 Report Date: July 15, 2020
(6/16)
                                                                                                         FILED IN THE
                                       United States District Court                                  U.S. DISTRICT COURT
                                                                                               EASTERN DISTRICT OF WASHINGTON


                                                       for the                                   Jul 16, 2020
                                                                                                    SEAN F. MCAVOY, CLERK
                                        Eastern District of Washington

                    Petition for Warrant or Summons for Offender Under Supervision


 Name of Offender: Tyson Jerred Heath                        Case Number: 0980 2:17CR00010-WFN-1
 Address of Offender:                             Spokane, Washington 99217
 Name of Sentencing Judicial Officer: The Honorable Wm. Fremming Nielsen, Senior U.S. District Judge
 Date of Original Sentence: July 24, 2017
 Original Offense:        Domestic Assault by a Habitual Offender, 18 U.S.C. § 117
 Original Sentence:       Prison - 41 months                 Type of Supervision: Supervised Release
                          TSR - 36 months
 Asst. U.S. Attorney:     Alison L. Gregoire                 Date Supervision Commenced: January 3, 2020
 Defense Attorney:        Molly Marie Winston                Date Supervision Expires: January 2, 2023


                                          PETITIONING THE COURT

To issue a WARRANT and to incorporate the violation(s) contained in this petition in future proceedings with the
violation(s) previously reported to the Court on 04/07/2020.

The probation officer believes that the offender has violated the following condition(s) of supervision:


Violation Number        Nature of Noncompliance

              3         Special Condition #5: You must undergo a substance abuse evaluation and, if indicated by
                        a licensed/certified treatment provider, enter into and successfully complete an approved
                        substance abuse treatment program, which could include inpatient treatment and aftercare
                        upon further order of the court. You must contribute to the cost of treatment according to
                        your ability to pay. You must allow full reciprocal disclosure between the supervising officer
                        and treatment provider.

                        Supporting Evidence: Tyson Heath violated special condition number 5 by being
                        unsuccessfully discharged from chemical dependency treatment on or about July 15, 2020.

                        On July 2, 2020, the Court ordered Mr. Heath released from custody to inpatient treatment.
                        On July 15, 2020, Mr. Heath’s counselor at Pioneer Center East called to inform the
                        undersigned officer that Mr. Heath was being terminated from treatment for continuing to
                        disobey treatment facility rules.
        Case 2:17-cr-00010-WFN            ECF No. 92       filed 07/16/20      PageID.354 Page 2 of 2
Prob12C
Re: Heath, Tyson Jerred
July 15, 2020
Page 2

                       On January 7, 2020, Mr. Heath reviewed all mandatory, standard, and special conditions
                       with his U.S. probation officer. He signed his judgment relative to case number
                       2:17CR00010-WFN-1 acknowledging an understanding of his conditions of supervised
                       release.

The U.S. Probation Office respectfully recommends the Court to incorporate the violation(s) contained in this petition
in future proceedings with the violation(s) previously reported to the Court, and that the Court issue a WARRANT.

                                          I declare under penalty of perjury that the foregoing is true and correct.
                                                            Executed on:      July 15, 2020
                                                                              s/Patrick J. Dennis
                                                                              Patrick J. Dennis
                                                                              U.S. Probation Officer



 THE COURT ORDERS

 [ ]      No Action
 [ X]     The Issuance of a Warrant
 [ ]      The Issuance of a Summons
 [ X]     The incorporation of the violation(s) contained in this
          petition with the other violations pending before the
          Court.
 [ ]      Defendant to appear before the Judge assigned to the
          case.
 [X ]     Defendant to appear before the Magistrate Judge.
 [ ]      Other

                                                                              Signature of Judicial Officer


                                                                              Date
